Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-8 in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that the compositions claimed have significantly higher heat absorption capability and thermal conductivity from the now recited 75-98 wt% loading of endothermic particles.  This is not found persuasive because the argument and support for this argument by citing ¶[0014] to ¶[0016] of the as-filed specification appears to be arguing the compositions claimed have unexpectedly higher heat absorption capability and thermal conductivity.  This argument is not persuasive.
	The disclosure of paragraphs [0014] – [0016] amount to speculation as to the effects of the claimed invention.  Unexpected results must be demonstrated.  A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).
Furthermore, Overcoming obviousness rejections based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results does not satisfy any of these requirements.  Additionally, the burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b))
	In the instant case, there are no comparative examples in as-filed specification to reasonably suggest these use of these known inorganic flame retardants, such as aluminum trihydrate, gives “significantly higher heat absorption capability and thermal conductivity” as Applicant argues in the recited amounts over amounts outside the claimed range.  Additionally, the claims are not commensurate in scope with the showing of unexpected results because there are no comparative examples to establish what would be considered to be more than what would be expected with increasing the amount of known inorganic flame retardants and there are not enough results presented to demonstrate any polymer using any foaming technique along with any conceivable endothermic particle would produce similar results.
The requirement is still deemed proper and is therefore made FINAL.
	The species election made in the restriction requirement of April 25, 2022 is deemed unnecessary and is withdrawn. 
	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 6, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO2010062113) as evidenced by Iwasaki (“Physico-Geometrical Kinetic Modeling of the Thermal Decomposition of Magnesium Hydroxide).
	Choi teaches heat expanded polyolefin composite panels which are made from linear low density polyethylene (LLDPE), a metallocene catalysized polyolefin resin, and inorganic magnesium hydroxide (exemplified), along with heat expandable microspheres. (See Example 1, for instance, ¶[91]).
	Choi exemplifies ~ 30 parts of the polyolefin resin to ~69.5 parts of the inorganic magnesium hydroxide which is ~ 70 wt% of endothermic particle with respect to the total weight of endothermic particles and the polymer as recited by Claim 1.
	In ¶[15] and ¶[25] Choi teaches the amount of inorganic flame retardant material, such as magnesium hydroxide, can be from 60 to 80 parts by weight of the total weight of the composition.  Therefore, the amount of inorganic flame retardant material can be 60/95 to 80/95 or ~63 wt% to ~84 wt% according to Claim 1.  This overlaps the range of Claim 1.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Choi, in particular those of the Examples, by adjusting the amount of inorganic flame retardant from 60 to 80 parts by weight because Choi teaches such a range of material in ¶[15] and ¶[25].  This would have lead one of ordinary skill in the art at the time the invention was filed to a range of ~63 wt% to ~ 84 wt% of this material in the claimed composition which overlaps the claimed range.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
	The magnesium hydroxide exemplified by Choi is not explicitly taught as endothermic.  However, the types of inorganic flame retardants taught by Choi, magnesium hydroxide, aluminum hydroxide (aluminum trihydrate) and magnesium carbonate are all similar to those recited for the endothermic particles by Applicant (See Claim 4 for instance) as they are all metal hydrates (hydroxides) or metal carbonates.  These decompose to produce at least water as evidenced by Iwasaki on page 2459, 1st column Formula 1.  Additionally, Iwasaki teaches the endotherm for this decomposition process is 81.0 kJ/mol (Formula 1) which is 81000 J/58.3197 g (as the molecular weight of magnesium hydroxide is 58.3197 g/mol) = ~1388 J/g.  Therefore, one of ordinary skill in the art is reasonably suggested that the endotherm as recited by Claim 1 must be greater than 200 J/g as recited because the endothermic response of magnesium hydroxide is ~1388 J/g.  This reads over the endotherm of Claim 1.
	Alternatively, Choi teaches aluminum hydroxide (aluminum trihydrate) as an alternative inorganic flame retardant.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Choi as discussed above using aluminum hydroxide (aluminum trihydrate) as the inorganic flame retardant because Choi teaches this is a suitable inorganic flame retardant. (¶[25])
	All Applicant’s examples using aluminum hydroxide (aluminum trihydrate) have the endotherm as recited by instant Claim 1.  Therefore, one of ordinary skill in the art is reasonably suggested the compositions of Choi as discussed above with aluminum hydroxide (aluminum trihydrate) must have an endotherm as recited by Claim 1 when tested accordingly.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
	The inorganic flame retardants are reasonably suggested to be particles because they are taught with BET surface areas of for particles in ¶[25].  Therefore the above magnesium hydroxide and aluminum hydroxide read over the endothermic particles of Claim 1.
	Choi discloses foaming the compositions using the heat expandable microspheres in ¶[31], ¶[54]-¶[56] along with ¶[61] which reads over the porous polymeric network of Claim 1.
	The densities of the composites of Choi after foaming are 0.996 (specific gravity) which is 0.996 g/cm3 as the density of water is 1 g/cm3.  This reads over Claim 2.
	Choi does not teach or suggest the porosity of the polymer matrix composite, however, as the exemplified amount of microspheres is 5 wt% one of ordinary skill in the art is reasonably suggested the porosity when measured is at least 5 % as claimed by Claim 3.
	Aluminum hydroxide (aluminum trihydrate) discussed above reads over Claim 4.
	Choi teaches particles sizes of 1 to 60 m (although one of ordinary skill in the art is reasonably suggested this m is microns as 60 meters is on the order of the size of building and microns is typically used for particle sizes especially in light of the BET surfaces areas also taught by Choi).  This overlaps the range of Claim 5.
The polyolefins above read over Claim 6.
	Regarding Claim 7, Choi makes the composites using heat expandable microspheres to create the foamed materials with the magnesium hydroxide / aluminum hydroxide dispersed throughout it.  The instant claim recites “phase separation” which is defined in the as-filed specification ¶[0011] as using a solvent and the morphology is made by solvent evaporation (thermally or via exchange with non-solvent). This is product by process language.  There is no evidence of record that the morphology of composite made using heat expandable microspheres to produce porosity vs. composites made using a phase separate process to produce porosity.  As such, as the composite contains polymer interconnected or containing dispersed inorganic particles of magnesium hydroxide or aluminum hydroxide (aluminum trihydrate) and also porosity from the heat expandable microspheres, one of ordinary skill in the are is reasonably suggested the resulting composites of Choi must have the interconnected morphology structure of Claim 7 or an interconnected morphology significantly similar to that of Claim 7 to render it patentably indistinct at this time.  There is no evidence to suggest otherwise at this time.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO2010062113) as evidenced by Iwasaki (“Physico-Geometrical Kinetic Modeling of the Thermal Decomposition of Magnesium Hydroxide) in further view of Heck (U.S. 20070037913).
Choi is applied as above under §103.  
Choi teaches the foamed polymer layer is 0.5 mm (500 microns) which meets the thickness limitation of Claim 8. (¶[70]-¶[71]).
Choi teaches the metallocene polyolefin is Engage 8200 but does not give any details such as number average molecular weight.
Heck, working in the field of filled composites of thermoplastic elastomers (such as Engage 8200), teaches the density, melt index and number average molecular weights of similar ethylene-alpha olefin copolymers made with metallocene catalysts in Table 1 along with ¶[0056]-¶[0060].  This includes melt indexes of 0.05 to 10 g/ 10 minutes (Engage 8200 is 5 g/ 10 mins), densities of 0.8 to 0.90 g/cm3 and also number average molecular weights of 40,000 to 200,000.
Therefore, one of ordinary skill in the art is reasonably suggested Choi is open to copolymers such as Engage 8200 being used in practicing the invention of Choi.  Further, while Choi gives virtually no information on the types of metallocene polyolefins to be used, one of ordinary skill in the art is reasonably suggested to use those similar to Engage 8200 because Choi exemplifies such copolymer as inventive.  This would lead one of ordinary skill in the art to other copolymers related to Engage 8200, such as those disclosed in Heck, and their properties for routine experimentation in practicing the invention of Choi.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Choi using similar metallocene copolymers to Engage 8200 as taught by Heck because Choi does not provide guidance to alternative metallocene copolymers and Heck teaches the exemplified Engage 8200 copolymer of Choi along with general parameters for the use of such copolymers in structural based applications.  This would have lead one of ordinary skill in the art to practice Choi with metallocene polyolefin copolymers with melt index of 0.05 to 10 g/ 10 minutes (Engage 8200 is 5 g/ 10 mins), densities of 0.8 to 0.90 g/cm3 (Engage 8200 is 0.870 g/cm3) and also number average molecular weights of 40,000 to 200,000 as Heck establishes these number average molecular weights are related to the above densities and melt indexes which are similar to Engage 8200.  This would have lead one of ordinary skill in the art to practice Choi with metallocene polyolefins similar to Engage 8200 with number average molecular weights of 40,000 to 200,000 which overlaps the range of 50,000 to 10,000,000 recited by Claim 8.
A skilled artisan would have a reasonable expectation of success in the above modification because Choi already uses Engage 8200 in the inventive examples of the invention.
The selection of a known materials based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759